DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (US PGPub 20170025733)
Kato et al. discloses in Figs. 1C, 2C, & 4A:
A flexible substrate (base 100, para [0032]) bent at a bending part ( opening 450 in second portion 120 closes to first end portion 130, shown as bent in Fig. 1C, para [0038]) comprising: 
a dielectric plate having first and second main surfaces (first and second faces 101 and 102) opposite to each other (paras [0033-0034]),
a first flat part (first portion 110, closes to second end portion 140) including first portions of the first and second main surfaces, respectively, and a second flat part (first portion 110, closest to first end portion 130) including second portions of the first and second main surfaces, respectively;

and a ground conductor (400) provided on the second main surface of the dielectric plate (para [0034]), 
wherein the high-frequency signal line and the ground conductor form a micro strip line (para [0034]),
the bending part is defined by a local absent part (an opening 450 of the second portion, para [0048]) facing the high-frequency signal line is provided on the ground conductor only at the bending part (second portion is provided with multiple openings that aren’t shared with the first portions, as seen in Fig. 4A, para [0048]) which connects the first and second flat parts, 
and the absent part has a structure of a window shape in which the ground conductor is absent and is not covered with a conductor film (as seen in Fig. 4A).

	As per claim 7:
	Kato et al. discloses in Figs. 1C, 2C, & 4A:
A change of a local characteristic impedance of the bending part relative to a characteristic impedance of a flat part of the flexible substrate is compensated (para [0051]).

	As per claim 8:
	Kato et al. discloses in Figs. 1C, 2C, & 4A:
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US PGPub 20140176266, hereinafter Kato 2)
As per claim 1:
	Kato 2 discloses in Figs. 6-7 & 11:
	A flexible substrate (dielectric sheets 18, para [0030]) bent at a bending part (section E1, as seen in related Fig. 7) comprising: 
a dielectric plate (dielectric sheet 18a) having first (bottom) and second (top) main surfaces opposite to each other, 
a first flat part (portion E2) including first portions of the first and second main surfaces, respectively, 
and a second flat part (portion E3) including second portions of the first and second main surfaces, respectively; 

and a ground conductor (22) provided on the second main surface of the dielectric plate, 
wherein the high-frequency signal line and the ground conductor form a transmission line, 
the bending part is defined by a local absent part (area between connecting portions 22d & 22e) facing the high-frequency signal line and provided on the ground conductor only at the bending part which connects the first and second flat parts, 
and the absent part has a structure of a window shape in which the ground conductor is absent and is not covered with a conductor film (as seen in Fig. 11).
	Kato 2 does not disclose:
the high-frequency signal line and the ground conductor form a micro strip line.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the strip line of Kato 2to be formed as a microstrip line as an art-recognized alternative/equivalent transmission line by the removal of ground conductor 24, as one of two possible ground conductors to remove to form a microstrip line, and as a noted auxiliary conductor by Kato 2 (para [0087]).
	
	As per claim 7:

a change of a local characteristic impedance of the bending part relative to a characteristic impedance of a flat part of the flexible substrate is compensated (para [0081]).

	As per claim 8:
	Kato 2 discloses in Fig. 11:
a width of the ground conductor is the same at the bending part (E1) as at portions other than the bending part (E2 & E3, as seen in Fig. 11).

	As per claim 9:
	Kato 2 discloses in Fig. 11:
at least one additional ground conductor (26) provided on at least one side of the high- frequency signal line at the bending part; and at least one via (B5) penetrating through the dielectric plate to connect the at least one additional ground conductor to the ground conductor (para [0048]).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. The applicant cites the interview of 11/19/2021 for providing agreed upon amendments to overcome the rejection of Kato. The examiner respectfully disagrees that the amendments fully reflect the discussed limitations to overcome the rejection of Kato et al. 
single opening, Kato et al. may be interpreted to include multiple bending portions (each opening within second portion 120 providing a bending portion) between the flat portions (first portions 110), such that the claim would need to either limit a bending portion between the flat portions to be a single bending portion or that the bending portion is directly connected to the first and second flat portions. The current claim language does not provide this clarity.
As per the potential interpretations above, newly entered claim 8 is further rejected, in that “portions other than the bending part” may be additional bending parts in the same section, or a separate section (such as second portion 120 located closest to second end 140), when a bending portion is defined by a single opening.
Furthermore, the examiner sought to further note that Kato might be overcome by excluding absent parts of the ground conductor from the flat portions, however the claim language “a local absent part facing the high-frequency signal line and provided on the ground conductor only at the bending part which connects the first and second flat parts,” does not exclude the presence of additional absent parts at the flat portions, as seen in Fig. 4A of Kato et al., but merely excludes the presence of the absent part defining the bending part from extending to the flat portions.

	As such, the applicant’s arguments are not persuasive, the rejections of claims 1 & 7 under Kato et al. are sustained, and further claim 8 is rejected under Kato et al., and further claims 1 & 7-9 are rejected under Kato 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843